    Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 1 of 6 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION
                                     )
MATTHEW CARRON,                      )
                                     )
            Plaintiff,               )       Case No.:
                                     )
v.                                   )
                                     )       Removed from:
TLG 634 GRAND LLC,                   )       Circuit Court of the City of
d/b/a THE ANGAD ARTS HOTEL           )       St. Louis
                                     )       Case No. 2122-CC00512
and                                  )
                                     )
THYSSENKRUPP ELEVATOR                )       JURY TRIAL DEMANDED
CORPORATION,                         )
                                     )
            Defendants

                                    NOTICE OF REMOVAL

       COMES NOW Defendant, Thyssenkrupp Elevator Corporation (“hereinafter sometimes

referred to as “TKE”) and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 hereby removes this

action from the Circuit Court of the City of St. Louis, Missouri to the Eastern Division of the

United States District Court for the Eastern District of Missouri. The basis for the Removal of

this action is that based on information and belief, there is diversity of citizenship and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

       In support of its Notice of Removal, TKE states as follows:

       1.      On or about March 11, 2021, Plaintiff Matthew Carron filed a Petition against

Defendants TLG 634 Grand LLC, d/b/a The Angad Arts Hotel (hereinafter sometimes referred to

as “TLG 634 Grand”) and Thyssenkrupp Elevator Corporation in the Circuit Court of the City of

St. Louis, Case No. 2122-CC00512.

       2.      This Defendant was served with a copy of the Summons and Petition on March
    Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 2 of 6 PageID #: 2




25, 2021. A copy of the Petition is attached hereto as Exhibit 1.

       3.       This action is a civil action over which this Court has original jurisdiction under

28 U.S.C. § 1332, and is one which may be removed to this Court by TKE pursuant to the

provisions of 28 U.S.C. § 1441 in that upon information and belief, it is a civil action between

citizens of different states and the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs.


                                          BASES FOR REMOVAL


Diversity of Citizenship

       4.      Plaintiff is an individual resident and citizen of Florida.

       5.      TKE is a corporation duly authorized under the laws of the state of Delaware with

its principal place of business in Georgia. For purposes of diversity of citizenship, TKE is a

citizen of Delaware and Georgia. 28 U.S.C. § 1332(c)(1).

       6.      Upon information and belief, Defendant TLG 634 Grand LLC is a limited liability

company composed of two members; one member is an individual who is a citizen of the state of

Missouri, and the other member is Caparao Real Estate Holdings, LLC. Caparo Real Estate

Holdings LLC is a Limited Liability Company whose sole member is Caparo Bull Moose, Inc., a

corporation, which is incorporated in Delaware, with its principal place of business in

Chesterfield, Missouri. Therefore, TLG 634 Grand, LLC is a citizen of the states of Missouri

and Delaware for purposes of Removal. See GMAC Commercial Credit LLC v. Dillard

Department Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004) (limited liability companies are, for

purposes of diversity jurisdiction, citizens of the states of citizens of all members).

       7.      Therefore, Plaintiff is a citizen of Florida, while Defendants are citizens of


                                                  2
    Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 3 of 6 PageID #: 3




Delaware, Georgia, and Missouri, meaning complete diversity of citizenship exists, and this

Court therefore has subject-matter jurisdiction.

Amount in Controversy

       8.      Although Plaintiff did not plead a dollar amount in the prayer of his Petition, TLG

634 Grand’s Interrogatory Number 14, requested the dollar amount of damages Plaintiff was

seeking as compensation for his injuries and in his response of April 22, 2021, Plaintiff’s counsel

stated the following:

                      Plaintiff sent a demand for settlement to Defendants in this case on
               November 20, 2020 offering to release claims against Defendants in
               exchange for $1.5 million dollars. Defendants rejected Plaintiff’s demand
               and made no counter offer. Plaintiff reserves the right to modify this
               amount before presentation to the jury. As trial approaches, Plaintiff will
               be seeking a dollar amount of damages in excess of $1.5 million.

       9.      A copy of portions of Plaintiff’s Answers to TLG 634 Grand’s First

Interrogatories is attached hereto as Exhibit 2.

       10.     Accordingly, the amount in controversy for this case is in excess of Seventy-Five

Thousand Dollars exclusive of interest and costs.

Timeliness

       11.     TKE was not on notice that this case was removable at the time of the service of

Plaintiff’s initial pleading, or at the time TKE filed its Answer in state court, for the reason that

Plaintiff chose to plead not his current residence or citizenship but rather that he had been a

resident of O’Fallon, Missouri “at all times mentioned herein.” As discussed above, upon

information and belief Defendant TLG 634 Grand, LLC has an individual member who was a

citizen and resident of Missouri, meaning complete diversity of citizenship would not have

existed if Plaintiff were truly a resident and citizen of Missouri. But, as explained more fully

below, TKE has learned within the past 30 days that Plaintiff is actually not a current resident or

                                                   3
    Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 4 of 6 PageID #: 4




citizen of Missouri and, therefore, that complete diversity of citizenship exists.

         12.      Because it could not be ascertained based on Plaintiff’s initial pleading that this

case was removable, TKE timely filed in state court its Answer to Plaintiff’s Petition and a

Motion to Strike portions of Plaintiff’s Petition on April 23, 2021. A copy of the Answer is

included with other pleadings contained within the state court file from the Circuit Court of the

City of St. Louis which is attached hereto as Attachment A.

         13.      On or about April 22nd, Plaintiff provided Answers to TLG 634 Grand’s First

Interrogatories. Because TKE had not yet entered an appearance at this time, these interrogatory

answers were not served on TKE’s counsel at that time. However, counsel for TKE first learned

of these disclosures on the evening of April 23, when copies of Plaintiff’s answers to TLG 634

Grand’s First Interrogatories were forwarded by counsel for TLG 634 Grand to counsel for TKE.

         14.      For the first time, in answer to TLG 634 Grand’s Interrogatories 1 and 2, Plaintiff

disclosed that he is actually now a resident of Sanford, Florida and has been employed in Florida

continuously from February of 2020 to the present. Portions of Plaintiff’s Answers to

Interrogatory Numbers 1, 2 and 14 are attached hereto as Exhibit 2. It was not until receipt of

these interrogatory answers that it became ascertainable that this case was removable.1

         15.      Therefore, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it

is being filed within 30 days after TKE’s receipt of Plaintiff’s interrogatory answers, the document

from which it could first be ascertained that the case is removable.

Procedural Requirements

         16.      In compliance with 28 U.S.C. § 1446(a) and Eastern District of Missouri Local



1
 “In the case of a removed action, diversity [of citizenship] must exist both when the state petition is filed and when
the petition for removal is filed.” 4 Ryan ex rel. Ryan v. Schneider Nat'l Carriers, Inc., 263 F.3d 816, 819 (8th
Cir.2001)..." Knudson v. Sys. Painters Inc., 634 F.3d 968 (8th Cir. 2011)

                                                           4
    Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 5 of 6 PageID #: 5




Rule 81-2.03 TKE has attached as Attachment A true and legible copies of the complete state

court file of this case including a copy of the docket sheet and state-court file from the Circuit

Court of the City of St. Louis.

       17.     In compliance with the Eastern District of Missouri “Removal Case Check List”,

copies of all motions and responses to those motions filed in the state court are attached hereto as

Attachment B, together with a cover sheet indicating which motions are currently pending.

       18.     Co-Defendant TLG 634 Grand consents to this Removal as shown in the Consent

to Removal of TLG 634 Grand, which is attached hereto as Exhibit 3.

       19.     Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

TKE will give written notice thereof to the Plaintiff and will file a copy of such notice with the

Clerk of the Circuit Court for the City of St. Louis, Missouri.

       WHEREFORE, Thyssenkrupp Elevator Company hereby removes this case from the

Circuit Court of the City of St. Louis, State of Missouri to this Honorable Court and respectfully

requests that hereafter this Court exercise jurisdiction over this matter.

                                                   Respectfully submitted,
                                                   BAKER STERCHI COWDEN & RICE LLC
                                                   By: /s/ Peter B. Hoffman
                                                      Peter B. Hoffman, # MO 25645
                                                      100 North Broadway, 21st Floor
                                                      St. Louis, MO 63102
                                                      (314) 345-5000
                                                      (314) 345-5055 (facsimile)
                                                      hoffman@bscr-law.com

                                                   -and-




                                                  5
   Case: 4:21-cv-00561-JCH Doc. #: 1 Filed: 05/13/21 Page: 6 of 6 PageID #: 6




                                                   Douglas P. Hill, # MO 62950
                                                   400 Pershing Road, Suite 500
                                                   Kansas City, MO 64108
                                                   (816) 471-2121
                                                   (816) 472-0288 (facsimile)
                                                   dhill@bscr-law.com

                                                ATTORNEYS FOR DEFENDANT
                                                THYSSENKRUPP ELEVATOR
                                                CORPORATION



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 13, 2021, the foregoing was filed through
the Court’s electronic filing system, with service to be accomplished by that system on all
counsel of record. In addition, a true and accurate copy of the above and foregoing was served
by United States Mail, postage prepaid, to the following counsel:

       Ryan A. Keane
       Steven Duke
       Keane Law, LLC
       7777 Bonhomme Ave, Ste 1600
       St. Louis, MO 63105
       ryan@keanelawllc.com
       steve@keanelawllc.com

       and

       C. Zachary Vaughn
       Brent L. Salsbury
       Wiedner & McAuliffe, Ltd.
       101 S. Hanley, Suite 1450
       St. Louis, MO 63105
       czvaughn@wmlaw.com
       Blsalsbury@wmlaw.com

                                                /s/ Peter B. Hoffman




                                               6
